DETAILED ACTION

This Office Action is in response to Applicant's application filed on September 9, 2021. Currently, claims 1-13 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and method).  Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 7 recite the abstract idea of storing model information defining a model which receives, as input, pair data that is a combination of two pieces of plan data each indicating a plan developed in order to achieve a predetermined goal, and which outputs a prediction result indicating a magnitude relationship between evaluation indices of the two plans, the second database storing history data indicating a plan developed in a past, the history data including a value of an attribute related to the plan, and being managed in association with the evaluation index and a first step of generating in a case where an evaluation query including evaluation plan data that indicates an evaluation target plan has been received, a plurality of pieces of the pair data each of which is a pair of the evaluation plan data and the history data and a second step of obtaining, by the at least one computer, a plurality of prediction results by inputting the plurality of pieces of the pair data to the model and a third step of selecting a piece of the history data that has an evaluation index small in difference from the evaluation index of the evaluation target plan based on the plurality of prediction results and a fourth step of outputting plan evaluation information including the selected piece of the history data.  Claim 13 recites the abstract idea of a system holding model information defining a model which receives, as input, pair data that is a combination of two pieces of plan data each indicating a plan developed in order to achieve a predetermined goal, and which outputs a prediction result indicating a magnitude relationship between evaluation indices of the two plans and generate, in a case where an evaluation query including a plurality of pieces of plan data each indicating a plan has been received, a plurality of pieces of the pair data each of which is a pair of two pieces of plan data out of the plurality of pieces of plan data and obtain a plurality of prediction results by inputting the plurality of pieces of the pair data to the model and select one of the plurality of pieces of plan data that corresponds to a plan high in relative evaluation based on the plurality of prediction results and output the selected one of the plurality of pieces of plan data.   Under prong 1 of Step 2A, these claims are considered abstract because the claims are certain methods of organizing human activity including mitigating risk.  Applicant’s claims are commercial interactions including business relations because the claims show generating a plan based on combining pieces of plan data to generate an evaluation  magnitude prediction.    Under prong 2 of Step 2A, the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as a computer system including at least one computer having an arithmetic apparatus, a storage apparatus, and a coupling interface, the computer system being coupled to a first database and a second database) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as a computer system including at least one computer having an arithmetic apparatus, a storage apparatus, and a coupling interface, the computer system being coupled to a first database and a second database (as evidenced by p. 6-8 and Fig. 1 of applicant’s own specification) are well understood, routine and conventional in the field.  Dependent claims 2-6, 8-12 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing calculations and outputs of a predicted evaluation index, generating learning pair data, assigning a label to based on a magnitude relationship, displaying information, wherein the prediction result is a probability and sorting the results.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “small in difference” in claim 1, 7 and is a relative term which renders the claim indefinite. The term “small in difference” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-6, 8-12 inherit the same deficiencies as claims 1 and 7 and thus rejected for the same reasons.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “high in relative evaluation” in claim 13 is a relative term which renders the claim indefinite. The term “high in relative evaluation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-8, 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu et al. (US 2016/0092133 A1) (hereinafter Shimizu) in view of Du et al. (US 2013/0197807 A1) (hereinafter Du).  

Claims 1 and 7:
Shimizu, as shown, discloses the following limitations of claims 1 and 7:
A computer system (and corresponding method), comprising at least one computer including an arithmetic apparatus, a storage apparatus, and a coupling interface (Fig 2 and 3 – showing equivalent computer system), the computer system being coupled to a first database and a second database, the first database storing model information defining a model which receives, as input, pair data that is a combination of two pieces of plan data each indicating a plan developed in order to achieve a predetermined goal (see para [0071], showing an RDBMS system used for the page data and see para [0106], showing generating plan based on pair of data blocks where relocation is the goal), and which outputs a prediction result indicating a magnitude relationship between evaluation indices of the two plans (see para [0129], "The prediction formula is a formula that predicts the number of times that a related data pair appears within a certain period of time in the future, based on the status of appearance of the related data pair in the past. The prediction formula is a linear expression “y=u1×x1+u2×x2+u3×x3+ . . . . A variable y (an objective variable) represents the expectation of the number of reappearances (the reappearance expectation) of a related data pair in the future, and variables x1, x2, x3, and so on (explanatory variables) represent the feature amounts in accordance with the status of appearance in the past. The coefficients u1, u2, u3, and so on represent the weights of the feature amounts. As will be described below, the parameter calculation unit 136 calculates the coefficients u1, u2, u3, and so on, by performing a regression analysis using the appearance history table 145."), the second database storing history data indicating a plan developed in a past (see para [0105]-[0108], showing history information is stored ),
the history data including a value of an attribute related to the plan, the at least one computer being configured to: generate, in a case where an evaluation query including evaluation plan data that indicates an evaluation target plan has been received, a plurality of pieces of the pair data each of which is a pair of the evaluation plan data and the history data (see para [0160], "The reappearance expectation represents the expectation of the number of times a related data pair including data blocks that respectively belong to the pages M and N appears in a certain period of time in the future, and is calculated using the prediction formula registered in the parameter table 146. For example, the executability determination unit 135 extracts related data pairs each including data blocks that respectively belong to the pages M and N from the relationship summary table 144, and calculates the values of the variables x1, x2, x3, and x4 by referring to the appearance history table 145, for each of the extracted related data pairs. Then, the executability determination unit 135 calculates, for each of the extracted related data pairs, a pair-specific reappearance expectation using the pair-specific prediction formula corresponding to that related data pair. Further, the executability determination unit 135 calculates the average values of the variables x1, x2, x3, and x4 corresponding to all the extracted related data pairs, and calculates a general reappearance expectation using the general prediction formula. The average of the pair-specific reappearance expectations and the general reappearance expectation is used for calculating the non-execution penalty.");
obtain a plurality of prediction results by inputting the plurality of pieces of the pair data to the model (see para [0126]-[0130], showing prediction formula used on different pieces of data);
Shimizu, however, does not specifically disclose selecting a piece of the history data that has an evaluation index small in difference from the evaluation index of the evaluation target plan based on the plurality of prediction results.  In analogous art, Du discloses the following limitations:
select a piece of the history data that has an evaluation index small in difference from the evaluation index of the evaluation target plan based on the plurality of prediction results (see para [0093]-[0094], "] At 3931, a preliminary first score component may be assigned. In some embodiments, based on data related to flood zone determination and elevation difference (e.g., computed using the cross section method, water drop method, surface method, radius search method, etc.), the first score component may be assigned a 100 to 800 number (e.g., on increments of 100) (other numbers, increments, and score types may also be used). At 3933, additional datasets may be queried. For example, additional flood risk characteristics may be determined. These additional flood risk characteristics may include proximity to a dam, levee, or pumping station, SFHA within n feet, etc. In some embodiments, "proximity" may include determining whether the dam (or other feature) is upstream or downstream from the property point. In some embodiments, when proximity of the water control facilities to a property point is determined, the drainage area of the water control facilities (e.g., as determined from USGS NHD) may be examined. For example, a determination may be made as to whether the property point and the water control facility are in the same drainage area, what the ground elevation difference is between the property point and the water control facility (e.g., whether the ground elevation of the property point is lower than the ground elevation of the water control facility), and distance from the property point to the water control facility. Property points that are not in the same drainage area as the water control facilities or that are above the water control facility (e.g., upstream) may be at a smaller flood risk than property points in the same drainage area and/or below the water control facility elevation. Other considerations are also contemplated. For example, the secondary flood risk score could be varied according the physical factors of the water control facilities (such as year built, built material type, water storage capacity, and others).");
output plan evaluation information including the selected piece of the history data (Fig 17, showing displaying observed differences and see para [0109]-[0113], showing heat map of the flood scores which is a type of output of the stored/history data).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Du with Shimizu because using selected data can enable assessment of data with specific properties that can be quantified (see Du, para [0002]-[0008]).                                 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for quantifying hazard risk as taught by Du in the data allocation control method as taught by Shimizu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2 and 8:
	Further, Shimizu discloses the following limitations:
wherein a piece of the history data is associated with the evaluation index of the plan corresponding to the piece of the history data, and wherein the at least one computer is configured to: calculate a predicted evaluation index of the evaluation target plan based on the evaluation index associated with the selected piece of the history data (see para [0128]-[0132], showing prediction formula used for the relocation goal); and 
Shumizu, however, does not specifically disclose outputing the plan evaluation information including the predicted evaluation index.  In analogous art, Du discloses the following limitations:
output the plan evaluation information including the predicted evaluation index (see para [0109]-[0113],  where flood risk scores are a type of prediction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for quantifying hazard risk as taught by Du in the data allocation control method as taught by Shimizu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 12:
Shimizu does not specifically disclose wherein the at least one computer is configured to: sort the plurality of prediction results based on the evaluation index of the piece of the history data that forms the pair data.  In analogous art, Du discloses the following limitations:
wherein the at least one computer is configured to: sort the plurality of prediction results based on the evaluation index of the piece of the history data that forms the pair data (see para [0034]-[0035], "a flood frequency versus flood elevation (flood depth) curve may be computed for a property point (e.g., a geocoded point location defined using geospatial coordinates, such as a latitude and a longitude, a georeferenced point (e.g., referenced to a coordinate system), an address, a building at an address, or other points of interest (POI)) in a flood risk area. Those curves may then be used to associate the point, the financial value of the structures associated with that point, to arrive at a FRS (e.g., 0 being no risk, 25 being moderate risk, and 50 being a high risk, for example). FRS is a helpful metric used for financial risk assessment for that particular property point. In some embodiments, the flood frequency versus flood elevation curves may be determined for several property points in a portfolio. While FEMA is suggested as a possible source of flood maps herein, it is to be understood that the methods described herein may be used for property points worldwide (e.g., not constrained to the United States). For example, other flood map sources may be used to assist in analyzing property points located outside the United States. The flood frequency may refer to a flood level that has a specified percent chance of being equaled or exceeded in a given year. For example, a 100-year flood may occur on average once every 100 years and thus may have a 1 -percent chance of occurring in a given year. In some embodiments, the flood frequency may be in decimal format (e.g., 0.01 for the 100 year flood (0.01=1/100 years) or a maximum flood event occurring statistically once every 100 years, 0.002 for the 500 year flood (0.002=1/500 years) or a maximum flood event occurring statistically once every 500 years). In some embodiments, exceedance probability may be used instead of or in addition to flood frequency. Exceedance probability may refer to a probability of a value exceeding a specified magnitude in a given time period. For example, the data on a flood frequency curve may also be plotted as an exceedance probability curve. Other flood frequencies and flood frequency formats are also contemplated. Flood elevation may indicate an elevation of the surface of flood waters during the corresponding flood event. For example, if the flood water surface rises to an elevation of 180 m (e.g., above sea level) at a property point during a flood event occurring statistically once every 100 years, the 100 year flood elevation for the property point may be 180 m. Other flood elevation formats are also contemplated (e.g., the flood elevation may be represented as a flood depth of the flood waters above the ground surface (e.g., 10 feet above the ground surface), etc.)."  ); and output the plan evaluation information including display information for displaying a result of the sorting and the selected piece of the history data (see para [0034]-[0035] and Figs 7-8, where the graphs are considered the output data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for quantifying hazard risk as taught by Du in the data allocation control method as taught by Shimizu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13
Shimizu discloses the following limitations:
A computer system, comprising at least one computer including an arithmetic apparatus, a storage apparatus, and a coupling interface (Fig 2 and 3 – showing equivalent computer system), the computer system holding model information defining a model which receives, as input, pair data that is a combination of two pieces of plan data each indicating a plan developed in order to achieve a predetermined goal (see para [0071], showing an RDBMS system used for the page data and see para [0106], showing generating plan based on pair of data blocks where relocation is the goal), and which outputs a prediction result indicating a magnitude relationship between evaluation indices of the two plans, the at least one computer being configured to: generate, in a case where an evaluation query including a plurality of pieces of plan data each indicating a plan has been received, a plurality of pieces of the pair data each of which is a pair of two pieces of plan data out of the plurality of pieces of plan data (see para [0129], "The prediction formula is a formula that predicts the number of times that a related data pair appears within a certain period of time in the future, based on the status of appearance of the related data pair in the past. The prediction formula is a linear expression “y=u1×x1+u2×x2+u3×x3+ . . . . A variable y (an objective variable) represents the expectation of the number of reappearances (the reappearance expectation) of a related data pair in the future, and variables x1, x2, x3, and so on (explanatory variables) represent the feature amounts in accordance with the status of appearance in the past. The coefficients u1, u2, u3, and so on represent the weights of the feature amounts. As will be described below, the parameter calculation unit 136 calculates the coefficients u1, u2, u3, and so on, by performing a regression analysis using the appearance history table 145." and see para [0105]-[0109], [0126]-[0130], [0160]) 
Shimizu, however, does not specifically disclose selecting one of the plurality of pieces of plan data that corresponds to a plan high in relative evaluation based on the plurality of prediction results.  Du, however, discloses the following limitations:
select one of the plurality of pieces of plan data that corresponds to a plan high in relative evaluation based on the plurality of prediction results (see para [0093]-[0094], where flood risk scores show data relative to other data points); and
output the selected one of the plurality of pieces of plan data (see para [0109]-[0113], showing heat map of the flood scores which is a type of output of the stored/history data).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Du with Shimizu because using selected data can enable assessment of data with specific properties that can be quantified (see Du, para [0002]-[0008]).                                 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for quantifying hazard risk as taught by Du in the data allocation control method as taught by Shimizu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3-5, 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu and Du, as applied above, and further in view of Doyle (US 10,467,261 B1).

Claims 3-4 and 9-10:
Shimizu and Du do not specifically disclose wherein the at least one computer is configured to: generate learning pair data that is a combination of two pieces of the history data.  In analogous art, Doyle discloses the following limitations:
wherein the at least one computer is configured to: generate learning pair data that is a combination of two pieces of the history data (col 24, line 35-62, "In some embodiments, a training data set (e.g., a set of data labeled with terms of interest), instead of domain expert inputs in the aforementioned example, may be provided to train the machine learning modules so that the machine learning modules may adjust its algorithms to generate one or more data models that further process the training data set to identify terms that match with those already labeled as terms of interest in the training data set. Once these one or more data models have been validated to generate accurate results for the training set, these one or more data models may receive unlabeled data 302B as inputs and process the unlabeled data 302B to identify terms of interest therefrom and to label the unlabeled data 302B into labeled data 304B. In some other embodiments involving active training that is described below with greater details with reference to FIG. 3D, a first data model may also receive labeled data 300B that was processed by a prior version of the first data model or by another data model of the one or more data models. This first data model may be generated with some active training data (e.g., domain expert review results of prior identification results) to correct or fine tune the classification scheme of the prior version of the first data model. This first data model may then be used to process the labeled data 300B to identify one or more new terms of interest and/or to reclassify one or more terms of interest identified by the prior version of the first data model or the another data model as terms not of interest."); 
assign a label that is one of 0 and 1 based on a magnitude relationship between the evaluation indices associated with the two pieces of the history data that form the learning pair data (col 24, line 62 to col 25, line 15, " These one or more data models may then perform a term of interest identification process or analysis to identify terms of interest in the unlabeled data. More details about the term of interest identification process or analysis are described below. Upon or shortly after the identification of the terms of interest from the unlabeled data 302B, at least some of the unlabeled data 302B may be annotated, labeled, or associated (collectively labeled) with the identified terms to transform the unlabeled data 302B into labeled data 304B. For example, the terms identified as terms of interest may be assigned to or associated with a label indicative of their status as the terms of interest. A label may be a binary label indicative of whether a term is of interest in some embodiments and thus may need only one bit to store the label. In some other embodiments, a label may include or may be associated with some other information such as the accuracy measure, or any other pertinent information, etc. and thus may require multiple bits to store the label. The labeled data may be further processed (e.g., through the identification and linking of helper items) and presented to a user interface 306B." where binary shows an equivalent to 1 or 0 and interest level is a magnitude relationship); and 
generate the model information by executing learning processing in which a plurality of pieces of learning data each including the learning pair data and the label are used (col 25, line 45 to 63, "a data model (e.g., classifier, a data model, a transformed data model, etc.) receives and processes input data (e.g., the unlabeled data 302B) and identifies terms of interest from the inputs and optionally label the unlabeled data to form the partially or completely labeled data 304B. In FIG. 3C, a data model receives and processes inputs (e.g., the identified terms of interest 302C, the unlabeled data 302B, and/or the labeled data 304B) and generates outputs including helper items for the terms of interest. The data model in FIG. 3C may also generate or update the mapping data structure 304C including the information about the links between terms of interest and their corresponding one or more helper items. In some embodiments, a data model may be configured in such a way to perform both functions at different stages of the process flow. In some other embodiments, two different data models may be used for the identification of terms of interest (e.g., in the flow illustrated in FIG. 3B) and the identification of helper items (e.g., in the flow illustrated in FIG. 3C).").
wherein the at least one computer is configured to output, before start of the learning processing, display information for displaying a screen on which a type of the model is received (col 19, line 57 to col 20, line 15, "In addition or in the alternative, the system may monitor where the user is at in the flow of the software licensing or delivery model and determine the first link based on the current flow node of the flow. In the aforementioned example, the system may identify that the user is currently at the flow node to report rental income and expenses for real properties in an electronic tax return preparation and filing software licensing or delivery model. The system may determine that the user's inquiry is directed to Schedule E of IRS Form 1040. The system may either present the information about Schedule E to the user in response to the inquiry or first confirm whether the user is seeking help with Schedule E before presenting pertinent information to the user. With the first link identified at 212B, a first custom chat question may be formulated and presented to the user to ask for additional input from the user at 214B. Upon the receipt of the additional input in response to the first custom chat question, the transformed data model may determine whether the inquiry of the user may be deterministically classified into one or more classes with the inquiry and the additional input at 216B. If a deterministic classification still cannot be achieved with sufficiently high confidence level, the process may, at 218B, return to 212B to identify one or more additional links and repeat the sub-processes 212B through 216B." )
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Doyle with Shimizu and Du because training the data enables more accurate results (see Doyle, col 1, line 40 to col 2, line 48).                                 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for implementing real-time classification and recommendations as taught by Doyle in the Shimizu and Du combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 11:
Shimizu does not specifically disclose wherein the prediction result is a probability indicating a possibility of the evaluation index of one of the two pieces of plan data that form the pair data being larger than the evaluation index of another of the two pieces of plan data.  In analogous art, Du discloses the following limitations:
wherein the prediction result is a probability indicating a possibility of the evaluation index of one of the two pieces of plan data that form the pair data being larger than the evaluation index of another of the two pieces of plan data (see para [0035]-[0036], "In some embodiments, the flood frequency versus flood elevation curves may be determined for several property points in a portfolio. While FEMA is suggested as a possible source of flood maps herein, it is to be understood that the methods described herein may be used for property points worldwide (e.g., not constrained to the United States). For example, other flood map sources may be used to assist in analyzing property points located outside the United States. The flood frequency may refer to a flood level that has a specified percent chance of being equaled or exceeded in a given year. For example, a 100-year flood may occur on average once every 100 years and thus may have a 1 -percent chance of occurring in a given year. In some embodiments, the flood frequency may be in decimal format (e.g., 0.01 for the 100 year flood (0.01=1/100 years) or a maximum flood event occurring statistically once every 100 years, 0.002 for the 500 year flood (0.002=1/500 years) or a maximum flood event occurring statistically once every 500 years). In some embodiments, exceedance probability may be used instead of or in addition to flood frequency. Exceedance probability may refer to a probability of a value exceeding a specified magnitude in a given time period. For example, the data on a flood frequency curve may also be plotted as an exceedance probability curve. Other flood frequencies and flood frequency formats are also contemplated. Flood elevation may indicate an elevation of the surface of flood waters during the corresponding flood event. For example, if the flood water surface rises to an elevation of 180 m (e.g., above sea level) at a property point during a flood event occurring statistically once every 100 years, the 100 year flood elevation for the property point may be 180 m. Other flood elevation formats are also contemplated (e.g., the flood elevation may be represented as a flood depth of the flood waters above the ground surface (e.g., 10 feet above the ground surface), etc.). Initial flood datasets may be provided by several sources. For example, datasets may be provided from flood maps such as digital flood zoning maps (for example, Digital Flood Insurance Rate Maps (DFIRM) (e.g., from the Federal Emergency Management Agency (FEMA)). Flood maps may include flood risk zoning maps adopted by communities that participate in the National Flood Insurance Program. Other flood maps are also contemplated. Flood maps may be stored in geospatial databases. Other sources of initial flood map datasets are also contemplated (e.g., datasets may originate from flood elevation lines or from flood elevation raster images). Additional data may be derived from 1-10 m Digital Elevation datasets ("1-10 m" may indicate a resolution of the maps), USGS (United States Geological Survey) gage station records, and flood source features from USGS National Hydrologic Datasets. Other resolution (e.g., higher resolution) digital elevation datasets are also contemplated. These initial datasets may only provide a single point at a flood frequency versus flood elevation curve for a given geographic location (e.g., a given property point) in a flood risk area (e.g., the 100-year base flood elevation). For example, these datasets may provide the flood elevation line for a 100-year (and/or 500-year) flood (100-year and 500-year refer to flood frequency) for a set of points. In some embodiments, the flood frequency versus flood elevation curve may be computed for geospatial points (e.g., property points) based on, for example, two statistically determined discrete points (such as 100-year and 500-year flood elevations) derived from a flood map (e.g., a digital flood risk boundary map), flood elevation lines for flood elevations, and digital elevation data. In some embodiments, the two points may not be statistically determined discrete points. Based on these determined points, flood frequency versus damage curves may be calculated to assist in flood risk assessment (e.g., to assist in insurance premium determinations for a property point). In some embodiments, prior to calculating the two points, missing data (e.g., missing flood elevation lines and/or flood boundaries) may be computed (e.g., using the methods described herein). In some embodiments, existing or derived flood elevation lines and/or flood boundaries may also be corrected (e.g., using the methods described herein).")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for quantifying hazard risk as taught by Du in the data allocation control method as taught by Shimizu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Shimizu and Du do not specifically disclose wherein the at least one computer is configured to select a piece of the history data that forms the pair data and that is the smallest in terms of error between the probability and 0.5.  In analogous art, Doyle discloses the following limitations:
wherein the at least one computer is configured to select a piece of the history data that forms the pair data and that is the smallest in terms of error between the probability and 0.5 (col 44, line 50 to col 45, line 22, showing optimization by minimizing log probability which can be considered selecting smallest error probability where between the probability and 0.5 is considered non-functional descriptive language).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for implementing real-time classification and recommendations as taught by Doyle in the Shimizu and Du combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN 101359371 B
US 8655595 B1
US 20100332242 A1
Rosvold et al. "GDIS, a global dataset of geocoded disaster locations"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624